1. "The test as to whether a claimant is so `mentally incompetent' under the Workmen's Compensation Act (Code, § 114-306) as to toll the running of the statute of limitations is this: Is his mind so unsound, or is he so weak in his mind, or so imbecile, no matter from what cause, that he can not manage the ordinary affairs of life?" Royal Indemnity Co. v.  Agnew, 66 Ga. App. 377 (1) (18 S.E.2d 57).
2. When the claimant in a workmen's compensation case files his claim more than one year after the accident, and upon the hearing there is evidence adduced that would authorize the finding of fact that the claimant was mentally incompetent under the rule just stated, it is not only within the power, but it is the duty of the Workmen's Compensation *Page 425 
Board to pass on this issue in order to determine whether the claim is barred. See Royal Indemnity Co. v. Agnew, supra.
3. While the evidence in the instant case does not demand the finding that the mental incompetency of the claimant was sufficient to toll the statute of limitations, it authorizes such a finding.
4. The judgment of the superior court, reversing the award of the Board of Workmen's Compensation, and remanding the case to it with direction to pass upon the issue of whether the mental incompetency of the claimant tolled the statute of limitations, and the other issues involved in the case, is without error.
Judgment affirmed. MacIntyre, P. J., and Gardner, J.,concur.
                         DECIDED JULY 16, 1948.
This is a workmen's compensation case. The claimant filed his complaint more than one year after the accident. The evidence adduced on the hearing, while not sufficient to demand a finding on the part of the Workmen's Compensation Board that the claimant was mentally incompetent to the extent fixed by the rule in headnote 1 hereof between the date of the accident and the date of the filing of the claim, it was sufficient to authorize the Board to so find. The single director entered an award finding the claim barred by the statute of limitations, which award contained a provision as follows: "The evidence borne out in this case set up a contention that the claimant is and was mentally incompetent, and as such, the statute of limitations does not run against him. Mental capacity is a question of fact to be determined by a court competent to do so. . . The Workmen's Compensation Board is not a competent court to adjudge the sanity of a person under Georgia Law." Upon appeal the full board adopted the award of the single director.
The case was appealed to the Superior Court of Fulton County where the judge thereof entered a judgment in part as follows: "Therefore be it ordered and adjudged that the appeal in this case be sustained by reason of the fact that the board failed to pass upon the question as to whether or not the statute of limitations had been tolled for sufficient period of time to prevent a bar of the claim by reason of the mental incapacity of the claimant, and the case is remanded to the Workmen's Compensation Board to pass upon this and other issues involved in the claim." Counsel for the claimant appealed from this judgment *Page 426 
to this court contending that the evidence demanded a finding by the Workmen's Compensation Board that the mental incompetency of the claimant was sufficient to toll the statute of limitations, there being no contention or dispute about the remaining evidence essential to sustain an award in favor of the claimant.